DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 6/25/2021. Claims 1, 12 and 16 have been amended. Claims 3, 5-7, 10, 13, 14, 20 and 29 have been cancelled. Claims 1-2, 4, 8-9, 11-12, 15-19 and 21-28 are pending and an action is as follows.

Allowable Subject Matter
Claims 1-2, 4, 8-9, 11-12, 15-19 and 21-28 are allowed.

The following is an examiner’s statement of reasons for allowance:
The Examiner has considered the claim amendments and performed a search of available Patent and Non-Patent Literature and was unable to find any prior art which teaches either solely or in combination with any other reference the limitations found in cancelled claim 2 (which was previously objected to in a prior office action) in combination with all the other limitations of the independent parent claim resulting in the communication of one or more of: traffic patterns of a wireless network, volumes of data being communicated within the wireless network, a reliability of the base station ore uptime of the base station, from the base station to the UE for the establishing of characteristics which may be used to establish transmission configuration for transmitting second layer of second data using directional uplink beams that are different and non-reciprocal to the that of the downlink beams, when in combination with all the other clamed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571-272-3940.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LONNIE V SWEET/Primary Examiner, Art Unit 2467